Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments have been fully considered but they are unpersuasive. It is difficult to ascertain specifically what Applicant is arguing.  On pages 7-8 of the response, Applicant appears to take issue with the alleged teaching in Hoshino that “a CSI report offset is set to differ among the reception apparatuses,” but exactly why this is problematic is not very clear.  If Applicant considers this problematic because CSI offsets must be uniform for all reception terminals/apparatus, Applicant should note that this feature of uniform offsets is not in fact recited in the claim language.  Applicant appears to hint at the purpose of Hoshino’s CSI offset(s) being different from what it considers to be appropriate. However, there is no claim language delimiting the purposes of the CSI offsets. In any event, Applicant should consider again the fact that Hoshino teaches that its CSI offset is based on the “difference between the reception timing of the CSI request and the reception timing of CSI-RS in the reception apparatus”. This is incontrovertible evidence that Hoshino’s CSI offset represents the time difference recited in the claim and described in detail by Applicant in the response.
Applicant maintains, on page 9, that the cited teachings of Kang and Hoshino are not combinable to reject the limitation “wherein the time period is determined based on an offset value received through RRC”. But the rationale provided to support noncombinability merely faults each of Kang and Hoshino for failing to disclose/teach the specific claim features that the rejection had already indicated that it lacks and which can be found in the other [Hoshino or Kang, respectively] reference.  This is akin to “peacemeal” analysis of the cited art.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please see rejection for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,979,196 B2 to Kang et al., in view of U.S. Patent Publication No. 2012/0076040 A1 to Hoshino et al.
As to claim 6, Kang discloses  A terminal in a wireless communication system, the terminal comprising: 
a transmitter; a receiver; and a processor configured to control the transmitter and the receiver, wherein the processor is further configured to (Fig. 12, col. 18, line 31 – col. 19, line 60, disclosing UE, teaching these components): 
receive configuration information for a plurality of aperiodic CSI-RS resource sets (Fig. 12, col. 18, line 31 – col. 19, line 60, disclosing the UE receiving “reference signal configuration information” in step S110, where such “reference signal configuration information” inform the configuration of a CSI RS transmitted by a transmitting node [see Fig. 1]; see Figs. 10,11, 13,14 and col. 17, line 60 – col. 18, line 30, col. 19, line 59 – col. 20, line 40, disclosing embodiments of “aperiodic CSI RS resource sets” in the form if CSI RS #0, #1, or #n generally); 
receive an aperiodic CSI request in downlink control information (DCI) (Fig. 12, col. 18, line 31 – col. 19, line 60, step 120, where “a CSI request field may be included in DCI”); and 
report aperiodic CSI based on at least one aperiodic CSI-RS resource set of the plurality of aperiodic CSI-RS resource sets based on the aperiodic CSI request (Fig. 12, col. 18, line 31 – col. 19, line 60, step 130: “generate CSI on each of reference signals baes don CSI request field”, where CSI request field may be 100 or 101, indicating which or first or second set of reference signals as in Figs. 10-11), 
wherein the at least one aperiodic CSI-RS resource set is received after a time period from when the aperiodic CSI request is received (Fig. 12, col. 18, line 31 – col. 19, line 60, Figs. 10-11, 13-14 and col. 17, line 60 -col. 18, line 30 and col. 19, line 59 – col. 20, line 40, teaching that the CSI RS may be transmitted in a subframe or time subsequent to the CSI request), and 
wherein the time period is determined based on information received through RRC (Fig. 12, col. 18, line 31 – col. 19, line 60, disclosing the UE receiving “reference signal configuration information” in step S110, where such “reference signal configuration information” inform the configuration of a CSI RS transmitted by a transmitting node [see Fig. 1]; see Figs. 10,11, 13,14 and col. 17, line 60 – col. 18, line 30, col. 19, line 59 – col. 20, line 40, disclosing embodiments of “aperiodic CSI RS resource sets” in the form if CSI RS #0, #1, or #n generally, teaching the configuration of the CSI RSs included in the “reference signal configuration information” which could be sent through RRC, such CSI RS configuration, in relation to the CSI request, may determine the time gap between the CSI request and the associated CSI RS) 
Kang does not appear to explicitly disclose wherein the time period is determined based on an offset value received. 
Hoshino discloses wherein the time period is determined based on an offset value received (Abstract, paragraphs 106, 113-115, 125-126, 146, disclosing a “CSI report offset” that is based on the “difference between the reception timing of the CSI request and the reception timing of CSI-RS in the reception apparatus”, where “CSI report offset may be notified from the transmission apparatus to each reception apparatus”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Hoshino above, in conjunction with and to modify the teachings of Kang, to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate, include and/or substitute the signaled time offset value disclosed in Hoshino, in/for the information featured in the teaching “wherein the time period is determined based on information received through RRC” taught by Kang, to reject “wherein the time period is determined based on an offset value received through RRC”. This is at least because the cited references are in the same field of endeavor with regard to scheduling and implementing CSI reporting. The suggestion/motivation would have been to improve/optimize resource allocation and implementation of [aperiodic] CSI reports utilizing CSI-RS resources. (Kang, paragraphs cols. 1-3; Hoshino, paragraphs 1-37, 106).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 7, Kang and Hoshino teach the terminal as in the parent claim 6. 
Kang further discloses wherein the aperiodic CSI request does not include information on the offset value. (Fig. 12, col. 18, line 31 – col. 19, line 60, step 130: “generate CSI on each of reference signals based on CSI request field”, where CSI request field may be as disclosed in Table 11, which does not include the offset value)
As to claim 10, Kang and Hoshino teach the terminal as in the parent claim 6. 
Kang further discloses wherein a resource for the aperiodic CSI- RS resource set indicated by the aperiodic CSI request is available for data transmission. (Fig. 12, col. 18, line 31 – col. 19, line 60, step 130: “generate CSI on each of reference signals based on CSI request field”, where CSI request field may be as disclosed in Table 11, which may indicate which first or second RS #0 or #1 CSI RS resource to use, where these resources include CSI RS data)
AS to claims 1, 2, 5, see rejections above for claims 6, 7, 10, in the same order.

Claims 3, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,979,196 B2 to Kang et al., in view of U.S. Patent Publication No. 2012/0076040 A1 to Hoshino et al., further in view of U.S. Patent Publication No. 2017/0331609 A1 to Xia et al.
As to claim 8, Kang and Hoshino teach the method as in the parent claim 6.
Kang discloses wherein the processor is further configured to receive control information indicating transmission of the aperiodic CSI-RS resource sets (Fig. 12, col. 18, line 31 – col. 19, line 60, disclosing the UE receiving “reference signal configuration information” in step S110, where such “reference signal configuration information” inform the configuration of a CSI RS transmitted by a transmitting node [see Fig. 1]; see Figs. 10,11, 13,14 and col. 17, line 60 – col. 18, line 30, col. 19, line 59 – col. 20, line 40, disclosing embodiments of “aperiodic CSI RS resource sets” in the form if CSI RS #0, #1, or #n generally, teaching the configuration of the CSI RSs included in the “reference signal configuration information” which could be sent through RRC)
Kang does not appear to explicitly disclose transmitted on a part of antenna ports in a plurality of adjacent subframes, wherein the control information comprises information on the part of the antenna ports used for transmission of the aperiodic CSI-RS resource sets in each of the subframes of the plurality of adjacent subframes
Xia discloses transmitted on a part of antenna ports in a plurality of adjacent subframes, wherein the control information comprises information on the part of the antenna ports used for transmission of the aperiodic CSI-RS resource sets in each of the subframes of the plurality of adjacent subframes (paragraphs 130-134).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Xia, in conjunction with the teachings of Kang, to teach the limitations of this claim.  Xia, Kang and Hoshino are also in the same field of endeavor with regard to the optimization of CSI/CSI-RS processing.  The suggestion/motivation would have been to provide an improved method of determining/reporting communication/channel quality by means of CSI-RS. (Xia, paragraphs 1-25; Kang, paragraphs cols. 1-3; Hoshino, paragraphs 1-37, 106).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 9, Kang, Hoshino, Xia teach the method as in the parent claim 8.
Kang discloses wherein the processor is further configured to: measure the aperiodic CSI-RS (Fig. 12, col. 18, line 31 – col. 19, line 60, steps S120-130)
Kang does not appear to explicitly disclose all of the features of “measuring the aperiodic CSI-RS resource sets according to the information on the part of the antenna ports used for transmission of the aperiodic CSI-RS resource sets in each of the subframes; and combining results of the measurement and calculating channel information for all of the antenna ports.”
Xia discloses “measuring the aperiodic CSI-RS resource sets according to the information on the part of the antenna ports used for transmission of the aperiodic CSI-RS resource sets in each of the subframes; and combining results of the measurement and calculating channel information for all of the antenna ports.” (paragraphs 130-134).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Xia, in conjunction with the teachings of Kang, to teach the limitations of this claim.  Xia, Kang and Hoshino are also in the same field of endeavor with regard to the optimization of CSI/CSI-RS processing.  The suggestion/motivation would have been to provide an improved method of determining/reporting communication/channel quality by means of CSI-RS. (Xia, paragraphs 1-25; Kang, paragraphs cols. 1-3; Hoshino, paragraphs 1-37, 106).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claims 3 and 4, see rejections above for claims 8 and 9, in the same order.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463